Title: From George Washington to Tench Tilghman, 2 October 1783
From: Washington, George
To: Tilghman, Tench


                        
                            Dear Sir,
                            Rocky Hill Octr 2d 1783
                        
                        The Chevr de la Luzerne, hearing me the other day enquire after Claret, informed me that he had a quantity of
                            it at Baltimore—more than he wanted—& would spare me some. I am, in consequence, to have two or three Hhds of this
                            Stock.
                        I requested him to direct his Corrispondent at that place, to commit them to your care, on the Supposition
                            that you are a Resident of Baltimore, and I have to beg your attention to them accordingly.
                        As you knew how liable Liquors are to be Adulterated by common Boatmen, or common Waggoners; and that it is
                            the quality only which constitutes the value, I perswade myself you will put this wine into the
                            charge of some person who will be responsible for the safe transportation of it. The Chevr assures me that it is old Wine,
                            and of the first quality. I hope to drink a Glass of it with you at Mount Vernon ’ere long; and for this, and other
                            Reasons, wish it may precede my arrival, at that place—accompany it if you please, with a line to Mr Lund Washington.
                        Why have you been so niggardly in communicating your change of condition to us? or to the world? By dint of
                            enquiries we have heard of your Marriage; but have scarcely got a confirmation of it yet. On the presumption however that it is so, I offer you my warmest
                            congratulation—& best wishes for the enjoyment of many happy years; in both which Mrs Washington joins me very
                            cordially.
                        She is on the eve of setting out for Virginia before the weather and Roads get bad. I shall follow as soon as
                            the Definitive Treaty arrives—or New York is Evacuated by our newly acquired friends. On the first there is little said—of
                            the latter a great deal, but scarcely the same thing by any two who come from there. The general opinion however is, that
                            they will be gone by the last of this Month.
                        Present Mrs Washington’s & my compliments to your Lady and Mrs Carroll, and be assured that with
                            great truth and Affection I am Dr Sir Yr Obedt Servt
                        
                            G. Washington
                        
                    